 _,   \

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations                                                 FILED
                                                                                                                      JUL 0 3 2019
                                         UNITED STATES DISTRICT Cou
                                               SOUTHERN DISTRICT OF CALIFORNIA                                                              URT
                                                                                                                                           IFOR NIA
                  UNilED STATES OF AMERICA                             JUDGMENT IN A C.1.'-L.i;s.&.1.~......_.--.~__,'H-~.;;;;.EP:....;U:...:T..:...JY
                                                                       (For Revocation of Probation or Supervised Release)
                                    v.                                 (For Offenses Committed On or After November 1, 1987)


                     ESTEBAN GUTIERREZ (1)                                Case Number:          15CR1777-JM

                                                                       AMRUTHA JINDAL, FEDERAL DEFENDERS
                                                                       Defendant's Attorney
REGISTRATION NO.                    44763298


THE DEFENDANT:
IZl admitted guilt to violation ofallegation(s) No.            ONE (1)
                                                               ~~---'--'-~~~~~~~~~~~~~~~~~~~~-




          was found guilty in violation of allegation(s) No.                                              after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allet:;ation Number                    Nature of Violation
              1                        nv 1, Committed a federal, state or local offense




    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                       July 3. 2019
                                                                       Date of Imposition of Sentence



                                                                                                iller
                                                                                              TES DISTRICT JUDGE
AO 2450 (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                 ESTEBAN GUTIERREZ (1)                                                   Judgment - Page 2of2
CASE NUMBER:               15CR1777-JM

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 THREE (3) MONTHS CONSECUTIVE TO ANY SENTENCE IMPOSED IN USDC, SOUTHERN DISTRICT OF
 CALIFORNIA CASE NO. 19CR0543-JM




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D     at                             A.M.
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

I have executed this judgment as follows:

       Defendant delivered on


at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                         15CR1777-JM
